EXAMINER'S COMMENT
Election/Restrictions
The restriction requirement between inventions I and II, as set forth in the Office action mailed on 17 March 2022, is hereby withdrawn and claims 11-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.












EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory M. Reilly on 17 June 2022.

The application has been amended as follows: 
In the claims (as filed on 30 November 2020): 
Claim 1 now reads as follows: 
1. 	An expandable spinal implant, comprising: 
[[an]] a first body and a second body pivotably coupled together for articulation relative to one another between a contracted configuration and an expanded configuration, the first and second bodies being dimensioned to be installed in an intervertebral space between first and second vertebral bodies, and outer surfaces of each of the first and second bodies being adapted to engage an end plate of the respective first and second vertebral bodies, wherein screw holes are defined through the outer surface of the first body and through the outer surface of the second body, and wherein the implant has opposing first and second ends, the first and second bodies being pivotably coupled together at the first end, and the second end having an interface configured for releasable securement to an expansion instrument; 
a ratchet mechanism movably coupled to the first body and configured to engage the second body, the ratchet mechanism being biased into engagement with the second body such that the first and second bodies are capable of articulating relative to each other in a first direction, but are prevented from articulating relative to each other in a second direction; and 
a plurality of bone screws, each bone screw of the plurality of bone screws insertable through a corresponding screw hole of the first and second bodies, wherein the plurality of bone screws are capable of being attached to bone. 

Claim 3 is cancelled. 

Claim 4 now reads as follows: 
4.	The implant of claim 1, wherein is disposed at the second end.

In claim 11 / ll. 2: “an first body” now reads “[[an]] a first body” 

In claim 12 / ll. 2: “the first and second body” now reads “the first and second bodies” 

In claim 13 / ll. 2: “the first and second body” now reads “the first and second bodies” 








Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, an expandable spinal implant comprising first and second bodies pivotably coupled together at a first implant end for articulation between contracted and expanded configurations, outer surfaces of the bodies adapted to engage an end plate of a respective vertebral body, and a second implant end having an interface configured for releasable securement to an expansion instrument; a ratchet mechanism movably coupled to the first body and configured to engage the second body, the ratchet mechanism biased into engagement with the second body such that the bodies are capable of articulating relative to each other in a first direction but are prevented from articulating relative to each other in a second direction; and a plurality of bone screws insertable through screw holes defined through the bodies (claim 1).  None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, an expandable spinal implant comprising first and second bodies pivotably coupled together for articulation between contracted and expanded configurations, outer surfaces of the bodies adapted to engage an end plate of a respective vertebral body; and a ratchet mechanism slidably coupled to the first body and including teeth engageable with teeth on the second body, the ratchet mechanism being slidably coupled and linearly translatable relative to the first body to move the teeth of the ratchet mechanism into and out of engagement with the teeth of the second body, the ratchet mechanism being biased into engagement with the teeth of the second body such that the bodies are capable of articulating relative to each other in a first direction but are prevented from articulating relative to each other in a second direction (claim 11). The claims distinguish over the uncovered relevant art cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. US 2004/0249461 to Ferree discloses an expandable spinal implant with a biased ratcheting mechanism (FIG. 11A-11B) (¶62). 
U.S. Patent Application Publication No. US 2010/0286777 to Errico et al. discloses an expandable spinal implant coupled to the vertebrae with bone screws. 
U.S. Patent Application Publication No. US 2014/0309741 to Ganter et al. discloses an expandable spinal implant coupled to the vertebrae with bone screws (FIG. 13B) (¶85).
U.S. Patent Application Publication No. US 2014/0343678 to Suddaby et al. discloses an expandable spinal implant comprising first and second bodies 30,20 pivotably coupled together for articulation, and a ratchet mechanism 50 movably coupled to the first body and configured to be biased into engagement with the second body by springs 76, where the bodies can articulate in a first direction but not a second direction (¶54). 
U.S. Patent Application Publication No. US 2018/0368987 to Davis et al. discloses an expandable spinal implant that expands by movement of a ratcheting wedge (FIG. 53A-53B) (¶180, 195). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                  

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775